ICJ_145_JudgmentsCivilCommercialMatters_BEL_CHE_2010-02-04_ORD_01_NA_00_FR.txt.         COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRE| TS,
     AVIS CONSULTATIFS ET ORDONNANCES


COMPE
    u TENCE JUDICIAIRE ET EXE u CUTION
  DES DEu CISIONS EN MATIE
                         v RE CIVILE
           ET COMMERCIALE
            (BELGIQUE c. SUISSE)


       ORDONNANCE DU 4 FE
                        u VRIER 2010




               2010
        INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


  JURISDICTION AND ENFORCEMENT
       OF JUDGMENTS IN CIVIL
    AND COMMERCIAL MATTERS
         (BELGIUM v. SWITZERLAND)


         ORDER OF 4 FEBRUARY 2010

                      Mode officiel de citation :
     Compétence judiciaire et exécution des décisions en matière
            civile et commerciale (Belgique c. Suisse),
      ordonnance du 4 février 2010, C.I.J. Recueil 2010, p. 8




                         Official citation :
        Jurisdiction and Enforcement of Judgments in Civil
        and Commercial Matters (Belgium v. Switzerland),
        Order of 4 February 2010, I.C.J. Reports 2010, p. 8




                                           Sales number
ISSN 0074-4441
ISBN 978-92-1-071087-9
                                           No de vente :   975

                                         4 FE
                                            u VRIER 2010

                                         ORDONNANCE




COMPE
    u TENCE JUDICIAIRE ET EXEu CUTION DES DE
                                           u CISIONS
        EN MATIE
               v RE CIVILE ET COMMERCIALE
                (BELGIQUE c. SUISSE)




  JURISDICTION AND ENFORCEMENT OF JUDGMENTS
        IN CIVIL AND COMMERCIAL MATTERS
             (BELGIUM v. SWITZERLAND)




                                       4 FEBRUARY 2010

                                           ORDER

               8




                              COUR INTERNATIONALE DE JUSTICE

   2010                                        ANNÉE 2010
 4 février
Rôle général
  no 145                                       4 février 2010


                   COMPE
                       u TENCE JUDICIAIRE ET EXE u CUTION
                     DES DEu CISIONS EN MATIE
                                            v RE CIVILE
                              ET COMMERCIALE
                                         (BELGIQUE c. SUISSE)




                                             ORDONNANCE


               Présents : M. OWADA, président ; M. TOMKA, vice-président ; MM. SHI,
                          KOROMA, BUERGENTHAL, SIMMA, ABRAHAM, KEITH, SEPÚLVEDA-
                          AMOR, BENNOUNA, SKOTNIKOV, YUSUF, GREENWOOD, juges ;
                          M. COUVREUR, greffier.


                   La Cour internationale de Justice,
                 Ainsi composée,
                 Après délibéré en chambre du conseil,
                 Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
               graphe 1, 48 et 49 de son Règlement,
                 Vu la requête enregistrée au Greffe de la Cour le 21 décembre 2009,
               par laquelle le Royaume de Belgique a introduit une instance contre la
               Confédération suisse au sujet d’un différend portant sur
                     « l’interprétation et ... l’application de la convention de Lugano
                     concernant la compétence judiciaire et l’exécution des décisions en
                     matière civile et commerciale du 16 septembre 1988 ... ainsi que [sur]
                     l’application des règles du droit international général régissant l’exer-
                     cice des compétences étatiques, notamment en matière judiciaire [, et
                     ayant trait] à la décision des juridictions suisses, d’une part, de ne

               4

9   COMPÉTENCE ET EXÉCUTION DES DÉCISIONS (ORDONNANCE 4 II 10)


    pas reconnaître une décision des juridictions belges, et, d’autre part,
    de ne pas suspendre une procédure entamée postérieurement en
    Suisse concernant le même litige » ;
   Considérant que, le 21 décembre 2009, une copie certifiée conforme de
la requête a été transmise à la Confédération suisse ;
   Considérant que le Royaume de Belgique a désigné comme agent
M. Paul Rietjens ; et que la Confédération suisse a désigné comme agent
S. Exc. M. Valentin Zellweger ;
   Considérant que, dans sa requête, le Royaume de Belgique a demandé
que l’affaire soit jugée par une chambre de la Cour, en application des
paragraphes 2 et 3 de l’article 26 du Statut de la Cour et de l’article 17 de
son Règlement ;
   Considérant que, au cours d’une réunion que le président de la Cour a
tenue avec les agents des Parties le 4 février 2010, l’agent de la Confédéra-
tion suisse a indiqué que son gouvernement préférait que l’affaire soit tran-
chée par la Cour dans sa composition plénière ; considérant que, le para-
graphe 3 de l’article 26 du Statut exigeant l’accord des parties pour qu’une
affaire déterminée puisse être portée devant une chambre de la Cour, il
appartiendra à la Cour plénière de connaître de la présente affaire ;
   Considérant en outre que, au cours de la même réunion, les agents des
Parties ont indiqué que, compte tenu du souhait de leurs gouvernements
respectifs de voir l’affaire examinée dans les plus brefs délais, ceux-ci
étaient parvenus à un accord tendant à ce que les Parties disposent cha-
cune d’une période de huit mois, à compter du dépôt de la requête, pour
préparer leurs écritures respectives ;
   Compte tenu de l’accord des Parties et des circonstances de l’espèce,

  Fixe comme suit les dates d’expiration des délais pour le dépôt des
pièces de la procédure écrite :
  Pour le mémoire du Royaume de Belgique, le 23 août 2010 ;
  Pour le contre-mémoire de la Confédération suisse, le 25 avril 2011 ;
  Réserve la suite de la procédure.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le quatre février deux mille dix, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement du Royaume de Belgique et
au Gouvernement de la Confédération suisse.

                                                       Le président,
                                              (Signé) Hisashi OWADA.
                                                         Le greffier,
                                            (Signé) Philippe COUVREUR.

5

PRINTED IN THE NETHERLANDS



                       ISSN 0074-4441
                       ISBN 978-92-1-071087-9

